Citation Nr: 1116139	
Decision Date: 04/26/11    Archive Date: 05/05/11

DOCKET NO.  08-12 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas


THE ISSUE

Entitlement to a compensable evaluation before June 28, 2010 and in excess of 10 percent effective June 28, 2010 for service-connected bilateral interstitial fibrosis consistent with asbestosis.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Kedem, Counsel

INTRODUCTION

The Veteran served on active duty from October 1963 to October 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision by which the RO denied the Veteran's claim for a compensable evaluation for the disability at issue herein.

By August 2010 rating decision, the RO assigned an increased 10 percent evaluation for the service-connected bilateral interstitial fibrosis consistent with asbestosis effective June 28, 2010.  Although each increase represents a grant of benefits, the United States Court of Appeals for Veterans Claims (Court) has held that a decision awarding a higher rating, but less that the maximum available benefit, does not abrogate the pending appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, this matter continues before the Board.


FINDINGS OF FACT

1.  Before June 28, 2010, the Veteran's service-connected bilateral interstitial fibrosis consistent with asbestosis was manifested by no more than a forced vital capacity in excess of 80 percent predicted.  

2.  Effective June 28, 2010, the Veteran's service-connected bilateral interstitial fibrosis consistent with asbestosis has been manifested by a forced vital capacity of 80 percent predicted and diffusion capacity of the lung for carbon monoxide by the single breath of 75 percent predicted.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation in excess of zero percent for the Veteran's service-connected bilateral interstitial fibrosis consistent with asbestosis have not been met before June 28, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.97 and Diagnostic Code 6833 (2010).

2.  The criteria for entitlement to a disability evaluation in excess of 10 percent for the Veteran's service-connected bilateral interstitial fibrosis consistent with asbestosis have not been met effective June 28, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.97 and Diagnostic Code 6833 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), in this case the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The VCAA duty to notify was satisfied by way of a letter sent to the Veteran in March 2006 that fully addressed all three notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claim for an increased rating and of the Veteran's and VA's respective duties for obtaining evidence.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  In this case, the notice provided in March 2006 addressed the rating criteria and effective date provisions that were pertinent to the Veteran's claim.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA medical treatment records, private medical treatment records, and the service treatment records.  The Veteran was afforded VA medical examinations in furtherance of his claim.  

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Therefore, no further notice or assistance to the Veteran is required in order to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Standard of Review 

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3 (reasonable doubt to be resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Increased Ratings

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected bilateral interstitial fibrosis consistent with asbestosis has been rated zero percent disabling before June 28, 2010 and 10 percent disabling effective June 28, 2010 by the RO under the provisions of Diagnostic Code 6833.  38 C.F.R. § 4.97.  

Under Diagnostic Code 6833, which addresses interstitial lung disease, a 10 percent rating (the minimum, compensable rating) is warranted when the forced vital capacity (FVC) is 75 to 80 percent of predicted; or, if the diffusion capacity of the lung for carbon monoxide by the single breath method (DLCO (SB)) is 66 to 80 percent of predicted.  38 C.F.R. § 4.97, Diagnostic Code 6833.  A 30 percent rating is assigned for FVC measured at 65-74 percent predicted; or DLCO (SB) measured at 56-65 percent predicted. 38 C.F.R. § 4.97, Diagnostic Code 6833.

In every instance where the schedule does not provide a 0 percent rating for a Diagnostic Code, a zero percent rating shall be assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31 (2010).

Post-bronchodilator studies are required when pulmonary function tests are conducted for disability evaluation purposes except when the results of pre-bronchodilator pulmonary function tests are normal.  38 C.F.R. § 4.96(d)(4).  When evaluating based on pulmonary function test results, post-bronchodilator results are to be used in applying the evaluation criteria unless the post- bronchodilator results were poorer than the pre-bronchodilator results. In those cases, pre-bronchodilator results are to be used for evaluation purposes.  38 C.F.R. § 4.96(d)(5) and (6).

In February 2005, the Veteran underwent a VA pulmonary examination.  The examiner diagnosed pulmonary fibrosis.  Pulmonary function tests conducted in conjunction with the examination revealed that post-bronchodilator FVC was 101 percent predicted.  No DLCO findings were noted.  The study was interpreted to signify mild obstruction to air flow without bronchodilator response and significant air trapping.

On fee-basis examination in April 2006, the Veteran reported shortness of breath after walking one block and indicated that he contracted respiratory infections easily.  These infections required antibiotics approximately three times a year.  Infections did not require bed rest or treatment by a physician.  He denied respiratory failure and requiring the assistance of a machine.  He required a bronchodilator by inhalation daily.  The examiner noted that the Veteran had already stopped working when he developed bilateral interstitial fibrosis consistent with asbestosis.  Post-bronchodilator FVC was 87 percent predicted.  No DLCO findings were noted.  The examiner diagnosed asbestosis manifested by shortness of breath on exertion.  

On June 28, 2010 VA respiratory examination, the Veteran reported using an inhaled bronchodilator daily, and he responded well to this treatment.  He had dyspnea on mild exertion.  He could not walk more than a block due to shortness of breath, and he could not climb stairs for the same reason.  The pulmonary examination revealed abnormal breath sounds.  Radiologic studies indicated changes consistent with asbestos exposure and calcified pulmonary granulomas.  Pulmonary function tests were conducted the day of the examination.  Post-bronchodilator FVC was 80 percent predicted.  DLCO was 75 percent predicted.

The record contains VA treatment records revealing only routine treatment for the service-connected bilateral interstitial fibrosis consistent with asbestosis.  They do not contain pulmonary function test results necessary to rate the Veteran's service-connected disability.

The evidence reflects that the criteria for a 10 percent evaluation under Diagnostic Code 6833 were not met at any time before June 28, 2010, when the Veteran's disability manifestations fell squarely within the criteria pertaining to a 10 percent evaluation both when looking at the FVC and DLCO.  As such, a compensable evaluation is not warranted before that date.  38 C.F.R. § 4.97, Diagnostic Code 6833; Hart, supra.  The Board observes that be the Veteran's test results coincided perfectly with the criteria for a 10 percent evaluation under Diagnostic Code 6833, and there is no evidence of pulmonary function test results that would warrant the assignment of a higher rating.  Moreover, the Board notes that a review of the scheduler provisions shows that there is no diagnostic code more appropriate for rating the Veteran's service-connected bilateral interstitial fibrosis consistent with asbestosis than Diagnostic Code 6833.

In short, a compensable rating before June 28, 2010 and a rating in excess of 10 percent on or after June 28, 2010 is denied for the Veteran's service-connected bilateral interstitial fibrosis consistent with asbestosis.

The Court held that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total disability rating based on individual unemployability (TDIU) as a result of that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board finds that a claim for a TDIU is not raised by the record.  Specifically, the evidence of record fails to show that the Veteran is unemployable.  Therefore, the Board finds that no further consideration of a TDIU is warranted.  Id.

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2010).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

In this case, an extraschedular rating need not be considered.  With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected bilateral interstitial fibrosis consistent with asbestosis is inadequate at any time during the appellate period.  A comparison between the level of severity and symptomatology of the Veteran's bilateral interstitial fibrosis consistent with asbestosis with the established criteria found in the rating schedule for disabilities of the lung shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology both before and effective June 28, 2010.  For this reason, the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are, therefore adequate.  The Board as such has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision at any time during the appeals period.


	(CONTINUED ON NEXT PAGE)








ORDER

A compensable evaluation for bilateral interstitial fibrosis consistent with asbestosis before June 28, 2010 is denied.

An evaluation in excess of 10 percent for bilateral interstitial fibrosis consistent with asbestosis effective June 28, 2010 is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


